
	

114 HR 1672 IH: Record Expungement Designed to Enhance Employment Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1672
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Fattah (for himself, Ms. Bass, Mr. Cárdenas, Mr. Clay, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Agriculture and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the sealing or expungement of records relating to Federal nonviolent criminal
			 offenses, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Record Expungement Designed to Enhance Employment Act of 2015 or the REDEEM Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sealing of criminal records.
					Sec. 3. Juvenile sealing and expungement.
					Sec. 4. Study and report on cost savings from sealing and expungement provisions.
					Sec. 5. TANF assistance and SNAP benefits.
					Sec. 6. State incentives.
					Sec. 7. Ensuring accuracy in the FBI background check system.
					Sec. 8. Report on statutory and regulatory restrictions and disqualifications based on criminal
			 records.
			2.Sealing of criminal records
 (a)In generalChapter 229 of title 18, United States Code, is amended by adding at the end the following:  DSealing of criminal records  Sec.  3631. Definitions; eligible individuals. 3632. Sealing petition. 3633. Effect of sealing order. 3631.Definitions; eligible individuals (a)DefinitionsIn this subchapter—
 (1)the term covered nonviolent offense means a Federal criminal offense that is not— (A)a crime of violence (as that term is defined in section 16); or
 (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911));
 (2)the term eligible individual means an individual who— (A)has been arrested for or convicted of a covered nonviolent offense;
 (B)in the case of a conviction described in subparagraph (A), has fulfilled each requirement of the sentence for the covered nonviolent offense, including—
 (i)completing each term of imprisonment, probation, or supervised release; and (ii)satisfying each condition of imprisonment, probation, or supervised release;
 (C)subject to subsection (b), has not been convicted of more than 2 felonies that are covered nonviolent offenses, including any such convictions that have been sealed; and
 (D)has not been convicted of any felony that is not a covered nonviolent offense; (3)the term petitioner means an individual who files a sealing petition; and
 (4)the term protected information, with respect to a covered nonviolent offense, means any reference to— (A)an arrest, conviction, or sentence of an individual for the offense;
 (B)the institution of criminal proceedings against an individual for the offense; or (C)the result of criminal proceedings described in subparagraph (B);
 (5)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 3633, including—
 (i)the right to treat the offense to which a sealed record relates, and any arrest, criminal proceeding, conviction, or sentence relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to a sealed record;
 (6)the term sealing hearing means a hearing held under section 3632(b)(2); and (7)the term sealing petition means a petition for a sealing order filed under section 3632(a).
								(b)Eligible individuals
 (1)Multiple convictions deemed to be one convictionFor purposes of subsection (a)(2)(C)— (A)multiple convictions shall be deemed to be 1 conviction if the convictions result from or relate to—
 (i)the same act; or (ii)acts committed at the same time; and
 (B)subject to paragraph (2), multiple convictions, not to exceed 3, that do not result from or relate to the same act or acts committed at the same time shall be deemed to be 1 conviction if the convictions—
 (i)result from or relate to— (I)the same—
 (aa)indictment, information, or complaint; (bb)plea of guilty; or
 (cc)official proceeding; or (II)related criminal acts that were committed within a 3-month period; or
 (ii)are determined to be directly related to addiction or a substance use disorder. (2)Discretion of court (A)In generalA court reviewing a sealing petition may determine that it is not in the public interest to deem multiple convictions described in paragraph (1)(B) to be 1 conviction.
 (B)ReasoningIf a court makes a determination under subparagraph (A), the court shall make available to the public the reasoning for the determination.
 (C)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, each district court of the United States shall submit to the appropriate committees of Congress a report that describes the exercise of discretion by the court under subparagraph (B), with all relevant data disaggregated by race, ethnicity, gender, and the nature of the offense.
									3632.Sealing petition
							(a)Right To file sealing petition
 (1)In generalOn and after the date described in paragraph (2), an eligible individual may file a petition for a sealing order with respect to a covered nonviolent offense in a district court of the United States.
 (2)DatesThe date described in this paragraph is— (A)for an eligible individual who is convicted of a covered nonviolent offense and sentenced to a term of imprisonment, probation, or supervised release, the date that is 1 year after the date on which the eligible individual has completed every such term of imprisonment, probation, or supervised release; and
 (B)for an eligible individual not described in subparagraph (A), the date on which the case relating to the covered nonviolent offense is disposed of.
									(3)Notice of opportunity to file petition
									(A)Convicted individuals
 (i)In generalIf an individual is convicted of a covered nonviolent offense and will potentially be eligible to file a sealing petition with respect to the offense upon fulfilling each requirement of the sentence for the offense as described in section 3631(a)(2)(B), the court in which the individual is convicted shall, in writing, inform the individual, on each date described in clause (ii), of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
 (ii)DatesThe dates described in this clause are— (I)the date on which the individual is convicted; and
 (II)the date on which the individual has completed every term of imprisonment, probation, or supervised release relating to the offense.
											(B)Individuals not convicted
 (i)Arrest onlyIf an individual is arrested for a covered nonviolent offense, criminal proceedings are not instituted against the individual for the offense, and the individual is potentially eligible to file a sealing petition with respect to the offense, on the date on which the case relating to the offense is disposed of, the arresting authority shall, in writing, inform the individual of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
 (ii)Court proceedingsIf an individual is arrested for a covered nonviolent offense, criminal proceedings are instituted against the individual for the offense, the individual is not convicted of the offense, and the individual is potentially eligible to file a sealing petition with respect to the offense, on the date on which the case relating to the offense is disposed of, the court in which the criminal proceedings take place shall, in writing, inform the individual of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
											(b)Procedures
 (1)Notification to prosecutorIf an individual files a petition under subsection (a) with respect to a covered nonviolent offense or arrest for a covered nonviolent offense, the district court in which the petition is filed shall provide notice of the petition—
 (A)to the office of the United States attorney that prosecuted or would have prosecuted the petitioner for the offense; and
 (B)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to the—
 (i)conduct of the petitioner since the date of the offense or arrest; or (ii)reasons that the sealing order should be entered.
										(2)Hearing
 (A)In generalNot later than 6 months after the date on which an individual files a sealing petition, the district court shall—
 (i)except as provided in subparagraph (D), conduct a hearing in accordance with subparagraph (B); and (ii)determine whether to enter a sealing order for the individual in accordance with paragraph (3).
										(B)Opportunity to testify and offer evidence
 (i)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing. (ii)ProsecutorThe office of a United States attorney that receives notice under paragraph (1)(A) may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.
 (iii)Other individualsAn individual who receives notice under paragraph (1)(B) may testify or offer evidence at the sealing hearing as to the issues described in clauses (i) and (ii) of that paragraph.
 (C)Magistrate judgesA magistrate judge may preside over a hearing under this paragraph. (D)Waiver of hearingIf the petitioner and the United States attorney that receives notice under paragraph (1)(A) so agree, the court shall make a determination under paragraph (3) without a hearing.
									(3)Basis for decision
 (A)In generalIn determining whether to enter a sealing order with respect to protected information relating to a covered nonviolent offense, the court—
 (i)shall consider— (I)the petition and any documents in the possession of the court; and
 (II)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted; (ii)may not consider any non-Federal nonviolent crimes for which the petitioner has been arrested or proceeded against, or of which the petitioner has been convicted; and
 (iii)shall balance— (I) (aa)the interest of public knowledge and safety; and
 (bb)the legitimate interest, if any, of the Government in maintaining the accessibility of the protected information, including any potential impact of sealing the protected information on Federal licensure, permit, or employment restrictions; against
												(II)
 (aa)the conduct and demonstrated desire of the petitioner to be rehabilitated and positively contribute to the community; and
 (bb)the interest of the petitioner in having the protected information sealed, including the harm of the protected information to the ability of the petitioner to secure and maintain employment.
 (B)Burden on GovernmentThe burden shall be on the Government to show that the interests under subclause (I) of subparagraph (A)(iii) outweigh the interests of the petitioner under subclause (II) of that subparagraph.
 (4)Waiting period after denialIf the district court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same offense until the date that is 2 years after the date of the denial.
 (5)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the Internet and in paper form, that an individual may use to file a sealing petition.
 (6)Fee waiverThe Director of the Administrative Office of the United States Courts shall by regulation establish a minimally burdensome process under which indigent petitioners may obtain a waiver of any fee for filing a sealing petition.
 (7)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, each district court of the United States shall issue a public report that—
 (A)describes— (i)the number of sealing petitions granted and denied under this section; and
 (ii)the number of instances in which the office of a United States attorney supported or opposed a sealing petition;
 (B)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (C)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (8)Public defender eligibility (A)In generalThe district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this section.
 (B)ConsiderationsIn making a determination whether to appoint counsel under subparagraph (A), the court shall consider—
 (i)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the protected information of the petitioner; and
 (ii)the potential for adverse testimony by a victim or a representative of the office of the United States attorney.
										3633.Effect of sealing order
 (a)In generalExcept as provided in this section, if a district court of the United States enters a sealing order with respect to a covered nonviolent offense, the offense and any arrest, criminal proceeding, conviction, or sentence relating to the offense shall be treated as if it never occurred.
 (b)Verification of sealingIf a district court of the United States enters a sealing order with respect to a covered nonviolent offense, the court shall—
 (1)send a copy of the sealing order to each entity or person known to the court that possesses a record containing protected information that relates to the offense, including each—
 (A)law enforcement agency; and (B)public or private correctional or detention facility;
 (2)in the sealing order, require each entity or person described in paragraph (1) to— (A)seal the record in accordance with this section; and
 (B)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;
 (3)seal each paper and electronic copy of the record in the possession of the court; and (4)after receiving a written certification from each entity or person under paragraph (2)(B), notify the petitioner that each entity or person described in paragraph (1) has sealed each paper and electronic copy of the record.
 (c)Protection from perjury lawsExcept as provided in subsection (f)(3)(A), a petitioner with respect to whom a sealing order has been entered for a covered nonviolent offense shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to recite or acknowledge any protected information with respect to the offense or respond to any inquiry made of the petitioner, relating to the protected information, for any purpose.
 (d)Attorney General nonpublic recordsThe Attorney General— (1)shall maintain a nonpublic record of all protected information that has been sealed under this subchapter; and
 (2)may access or utilize protected information only— (A)for legitimate investigative purposes;
 (B)in defense of any civil suit arising out of the facts of the arrest or subsequent proceedings; or (C)if the Attorney General determines that disclosure is necessary to serve the interests of justice, public safety, or national security.
 (e)Law enforcement accessA Federal or State law enforcement agency may access a record that is sealed under this subchapter solely—
 (1)to determine whether the individual to whom the record relates is eligible for a first-time-offender diversion program;
 (2)for investigatory, prosecutorial, or Federal supervision purposes; or (3)for a background check that relates to law enforcement employment or any employment that requires a government security clearance.
								(f)Prohibition on disclosure
 (1)ProhibitionExcept as provided in paragraph (3), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any protected information from a record that has been sealed under this subchapter.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than 1 year, or both.
								(3)Exceptions
 (A)Background checksAn individual who is the subject of a record sealed under this subchapter shall, and a Federal or State law enforcement agency that possesses such a record may, disclose the record in the case of a background check for—
 (i)law enforcement employment; or (ii)any position that a Federal agency designates as a—
 (I)national security position; or (II)high-risk, public trust position.
 (B)Disclosure to Armed ForcesA person may disclose protected information from a record sealed under this subchapter to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (C)Criminal and juvenile proceedingsA prosecutor may disclose protected information from a record sealed under this subchapter if the information pertains to a potential witness in a Federal or State—
 (i)criminal proceeding; or (ii)juvenile delinquency proceeding.
 (D)Authorization for individual to disclose own recordAn individual who is the subject of a record sealed under this subchapter may choose to disclose the record..
 (b)ApplicabilityThe right to file a sealing petition under section 3632(a) of title 18, United States Code, as added by subsection (a), shall apply with respect to a covered nonviolent offense (as defined in section 3631(a) of such title) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.
 (c)Transition period for hearings deadlineDuring the 1-year period beginning on the date of enactment of this Act, section 3632(b)(2)(A) of title 18, United States Code, as added by subsection (a), shall be applied by substituting 1 year for 6 months.
 (d)Technical and conforming amendmentThe table of subchapters for chapter 229 of title 18, United States Code, is amended by adding at the end the following:
				
					
						D. Sealing of Criminal Records3631.
			3.Juvenile sealing and expungement
 (a)PurposeThe purpose of this section is to— (1)protect children and adults against damage stemming from their juvenile acts and subsequent juvenile delinquency records, including law enforcement, arrest, and court records; and
 (2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any potential employment, financial, psychological, or other harm that would result from such unauthorized use or disclosure.
 (b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:  5031.DefinitionsIn this chapter—
 (1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency; (2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury;
 (3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means;
 (4)the term expunge— (A)means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record; and
 (B)has the effect described in section 5044(c), including— (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (5)the term expungement hearing means a hearing held under section 5044(b)(2)(B); (6)the term expungement petition means a petition for expungement filed under section 5044(b);
 (7)the term juvenile means— (A)except as provided in subparagraph (B), a person who has not attained the age of 18; and
 (B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile delinquency, a person who has not attained the age of 21;
 (8)the term juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age of 18 which would have been a crime if committed by an adult, or a violation by such a person of section 922(x);
 (9)the term juvenile nonviolent offense means an act of juvenile delinquency that is not— (A)a violent crime (as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603)); or
 (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911));
 (10)the term juvenile record— (A)means a record maintained by a court, the probation system, a law enforcement agency, or any other government agency, of the juvenile delinquency proceedings of a person; and
 (B)includes— (i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal memorandum, order, or decree;
 (ii)a social record, including— (I)a record of a probation officer;
 (II)a record of any government agency that keeps records relating to juvenile delinquency; (III)a medical record;
 (IV)a psychiatric or psychological record; (V)a birth certificate;
 (VI)an education record, including an individualized education plan; (VII)a detention record;
 (VIII)demographic information that identifies a juvenile or the family of a juvenile; or (IX)any other record that includes personally identifiable information that may be associated with a juvenile delinquency proceeding, an act of juvenile delinquency, or an alleged act of juvenile delinquency;
 (iii)a law enforcement record, including— (I)fingerprints;
 (II)a DNA sample; or (III)a photograph; and
 (iv)a State criminal justice information system record; (11)the term petitioner means a person who files an expungement petition or a sealing petition;
 (12)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 5043(c), including—
 (i)the right to treat an offense to which a sealed record relates, and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to a sealed record;
 (13)the term sealing hearing means a hearing held under section 3632(b)(2)(B); and (14)the term sealing petition means a petition for a sealing order filed under section 5043(b)..
 (c)ConfidentialitySection 5038 of title 18, United States Code, is amended— (1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and
 (2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a juvenile, the district court.
				(d)Sealing; expungement
 (1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:  5043.Sealing (a)Automatic sealing of nonviolent offenses (1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the court shall order the sealing of each juvenile record or portion thereof that relates to the offense if the person—
 (A)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; and
 (B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings. (2)Automatic nature of sealingThe order of sealing under paragraph (1) shall require no action by the person whose juvenile records are to be sealed.
 (3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall, in writing, inform the person of the sealing and the benefits of sealing the record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
								(b)Petitioning for early sealing of nonviolent offenses
								(1)Right to file sealing petition
 (A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the person may petition the court to seal the juvenile records that relate to the offense.
 (B)Notice of opportunity to file petitionIf a person is adjudged delinquent for a juvenile nonviolent offense, the court in which the person is adjudged delinquent shall, in writing, inform the person of the potential eligibility of the person to file a sealing petition with respect to the offense upon completing every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, and the necessary procedures for filing the sealing petition—
 (i)on the date on which the individual is adjudged delinquent; and (ii)on the date on which the individual has completed every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense.
										(2)Procedures
 (A)Notification to prosecutorIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the sealing order should be entered.
											(B)Hearing
 (i)In generalNot later than 6 months after the date on which a person files a sealing petition, the court shall— (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and
 (II)determine whether to enter a sealing order for the person in accordance with subparagraph (C). (ii)Opportunity to testify and offer evidence (I)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing.
 (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the sealing hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.
 (C)Basis for decisionThe court shall determine whether to grant the sealing petition after considering— (i)the sealing petition and any documents in the possession of the court;
 (ii)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted; (iii)the best interests of the petitioner;
 (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency; (v)the nature of the juvenile nonviolent offense;
 (vi)the disposition of the case; (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same juvenile nonviolent offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the Internet and in paper form, that an individual may use to file a sealing petition.
 (F)No fee for sealingThere shall be no cost for filing a sealing petition. (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each district court of the United States shall issue a public report that—
 (i)describes— (I)the number of sealing petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed a sealing petition; (ii)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
										(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider— (aa)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General. (c)Effect of sealing order (1)In generalExcept as provided in this subsection, if a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense shall be treated as if it never occurred.
 (2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the sealing order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and (ii)public or private correctional or detention facility;
 (B)in the sealing order, require each entity or person described in subparagraph (A) to— (i)seal the record; and
 (ii)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;
 (C)seal each paper and electronic copy of the record in the possession of the court; and (D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has sealed each paper and electronic copy of the record.
 (3)Protection from perjury lawsExcept as provided in paragraph (5)(C)(i), the person who is the subject of a juvenile record sealed under subsection (a) or (b) or a parent of the person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to acknowledge the record or respond to any inquiry made of the person or the parent, relating to the record, for any purpose.
 (4)Law enforcement access to sealed recordsA law enforcement agency may access a sealed juvenile record of a person solely— (A)to determine whether the person is eligible for a first-time-offender diversion program;
 (B)for investigatory or prosecutorial purposes within the juvenile justice system; or (C)for a background check that relates to—
 (i)law enforcement employment; or (ii)any position that a Federal agency designates as a—
 (I)national security position; or (II)high-risk, public trust position.
											(5)Prohibition on disclosure
 (A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any information from a sealed juvenile record in violation of this section.
 (B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more than 1 year, or both.
									(C)Exceptions
 (i)Background checksA person who is the subject of a juvenile record sealed under this section shall, and a Federal or State law enforcement agency that possesses such a record may, disclose the record in the case of a background check for—
 (I)law enforcement employment; or (II)any employment that requires a government security clearance.
 (ii)Disclosure to Armed ForcesA person may disclose information from a sealed juvenile record to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (iii)Criminal and juvenile proceedingsA prosecutor may disclose information from a juvenile record sealed under this section if the information pertains to a potential witness in a Federal or State—
 (I)criminal proceeding; or (II)juvenile delinquency proceeding.
 (iv)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose the record.
										5044.Expungement
							(a)Automatic expungement of certain records
								(1)Attorney General motion
 (A)Nonviolent offenses committed before a person turned 15If a person is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed before the person attained 15 years of age, on the date on which the person attains 18 years of age, the Attorney General shall file a motion in the district court of the United States in which the person was adjudicated delinquent requesting that each juvenile record of the person that relates to the offense be expunged.
 (B)ArrestsIf a juvenile is arrested for an offense for which a juvenile delinquency proceeding is not instituted under this subchapter, the Attorney General shall file a motion in the district court of the United States that would have had jurisdiction of the proceeding requesting that each juvenile record relating to the arrest be expunged.
 (C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile nonviolent offense under subparagraph (A) or an arrest for an offense under subparagraph (B), the court shall grant the motion and order that each juvenile record relating to the offense or arrest, as applicable, be expunged.
 (2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under this subchapter or finds a juvenile not to be delinquent in a juvenile delinquency proceeding under this subchapter, the court shall concurrently order that each juvenile record relating to the applicable proceeding be expunged.
 (3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall not require any action by the person whose records are to be expunged.
 (4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2) shall, in writing, inform the person of the expungement and the benefits of expunging the record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
								(b)Petitioning for expungement of nonviolent offenses
 (1)In generalA person who is adjudged delinquent under this chapter for a juvenile nonviolent offense committed on or after the date on which the person attained 15 years of age may petition the court in which the proceeding took place to order the expungement of the juvenile record that relates to the offense.
								(2)Procedures
 (A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the expungement order should be entered.
											(B)Hearing
 (i)In generalNot later than 6 months after the date on which a person files an expungement petition, the court shall—
 (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and (II)determine whether to enter an expungement order for the person in accordance with subparagraph (C).
											(ii)Opportunity to testify and offer evidence
 (I)PetitionerThe petitioner may testify or offer evidence at the expungement hearing in support of expungement. (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the expungement hearing in support of or against expungement.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the expungement hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (C)Basis for decisionThe court shall determine whether to grant an expungement petition after considering— (i)the petition and any documents in the possession of the court;
 (ii)all the evidence and testimony presented at the expungement hearing, if such a hearing is conducted;
 (iii)the best interests of the petitioner; (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;
 (v)the nature of the juvenile nonviolent offense; (vi)the disposition of the case;
 (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or any law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement petition with respect to the same offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the Internet and in paper form, that an individual may use to file an expungement petition.
 (F)No fee for expungementThere shall be no cost for filing an expungement petition. (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each district court of the United States shall issue a public report that—
 (i)describes— (I)the number of expungement petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed an expungement petition; (ii)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
										(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider— (aa)the anticipated complexity of the expungement hearing, including the number and type of witnesses called to advocate against the expungement of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General. (c)Effect of expunged juvenile record (1)In generalExcept as provided in this subsection, if a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense—
 (A)the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense shall be treated as if it never occurred; and
 (B)the person to whom the record pertains shall not be required to disclose the existence of the record.
 (2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the expungement order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and (ii)public or private correctional or detention facility;
 (B)in the expungement order, require each entity or person described in subparagraph (A) to— (i)destroy the record; and
 (ii)submit a written certification to the court, under penalty of perjury, that the entity or person has destroyed each paper and electronic copy of the record;
 (C)destroy each paper and electronic copy of the record in the possession of the court; and (D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has destroyed each paper and electronic copy of the record.
 (3)Reply to inquiriesIn the case of an inquiry relating to a juvenile record of a person that is expunged under this section, the court in which the proceeding took place, each law enforcement officer, any agency that provided treatment or rehabilitation services to the person, and the person (except as provided in paragraph (6)) shall reply to the inquiry that no such juvenile record exists.
 (4)Protection from perjury lawsExcept as provided in paragraph (5), if a juvenile record of a person is expunged under this section, the person who is the subject of the record or a parent of the person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to acknowledge the record or respond to any inquiry made of the person or the parent, relating to the record, for any purpose.
								(5)Civil actions
 (A)In generalIf a person whose juvenile record is expunged under this section brings an action that might be defended with the contents of the record, there shall be a rebuttable presumption that the defendant has a complete defense to the action.
 (B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the expunged record would not prevent the defendant from being liable.
 (C)Duty to testify as to existence of recordThe court in which an action described in subparagraph (A) is filed may require the plaintiff to state under oath whether the plaintiff had a juvenile record and whether the record was expunged.
 (D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.
 (6)Criminal and juvenile proceedingsA prosecutor may disclose information from a juvenile record expunged under this section if the information pertains to a potential witness in a Federal or State—
 (A)criminal proceeding; or (B)juvenile delinquency proceeding.
 (7)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose the record..
 (2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following:
					
						
							5043. Sealing.
							5044. Expungement..
 (3)ApplicabilitySections 5043 and 5044 of title 18, United States Code, as added by paragraph (1), shall apply with respect to a juvenile nonviolent offense (as defined in section 5031 of such title, as amended by subsection (b)) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.
				(e)Juvenile solitary confinement
 (1)In generalChapter 403 of title 18, United States Code, as amended by subsection (d), is amended by adding at the end the following:
					
						5045.Juvenile solitary confinement
 (a)DefinitionsIn this section— (1)the term juvenile detention facility means any facility—
 (A)to which juveniles are committed, whether pursuant to an adjudication of delinquency under this subchapter or conviction for an offense; or
 (B)where juveniles are detained prior to disposition or conviction; and (2)the term room confinement means the involuntary restriction of a juvenile alone in a cell, room, or other area for any reason.
								(b)Prohibition
 (1)In generalThe use of room confinement at a juvenile detention facility for discipline, punishment, retaliation, staffing shortages, administrative convenience, or any reason other than as a temporary response to the behavior of a juvenile that poses a serious and immediate risk of physical harm to the juvenile, to others, or to the juvenile and others, is prohibited.
								(2)Juveniles posing risk of harm
									(A)Requirement to use least restrictive techniques
 (i)In generalBefore a staff member of a juvenile detention facility places a juvenile in room confinement, the staff member shall attempt to use less restrictive techniques, including—
 (I)talking with the juvenile to de-escalate the situation; and (II)when possible, bringing in other staff members, qualified mental health professionals, or other juveniles to talk with the juvenile.
 (ii)ExplanationBefore a staff member of a juvenile facility places a juvenile in room confinement, or immediately after doing so, the staff member shall explain to the juvenile—
 (I)the reasons for the room confinement; and (II)the fact that the juvenile will be released from room confinement—
 (aa)immediately upon regaining self-control, as described in clause (i)(I) or (ii)(I) of subparagraph (B), as applicable; and
 (bb)not later than after the expiration of the time period described in clause (i)(II) or (ii)(II) of subparagraph (B), as applicable.
												(B)Maximum period of confinement
 (i)Risk of harm to others or to self and othersIf a juvenile is placed in room confinement because the juvenile poses a serious and immediate risk of physical harm to others or to the juvenile and others, the juvenile shall be released—
 (I)immediately when the juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to others or to the juvenile or others; and
 (II)not later than 3 hours after being placed in room confinement. (ii)Risk of harm to self onlyIf a juvenile is placed in room confinement because the juvenile poses a serious and immediate risk of physical harm to himself or herself, the juvenile shall be released—
 (I)immediately when the juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to himself or herself; and
 (II)not later than 30 minutes after being placed in room confinement. (C)Risk of harm after maximum period of confinementIf, after the applicable maximum period of confinement under clause (i)(II) or (ii)(II) of subparagraph (B) has expired, a juvenile continues to pose a serious and immediate risk of physical harm described in clause (i) or (ii) of that subparagraph, as applicable—
 (i)the juvenile shall be transferred to another juvenile detention facility or internal location where services can be provided to the juvenile without relying on room confinement; or
 (ii)if the juvenile cannot be transferred to another juvenile detention facility or internal location in accordance with clause (i), and a qualified medical or mental health professional believes the level of crisis service needed is not available in the current environment, a staff member of the juvenile detention facility shall initiate a referral to a location that can meet the needs of the juvenile.
 (D)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this subsection shall be prohibited.
 (E)ConditionsA room used for room confinement for a juvenile shall— (i)have not less than 80 square feet of floor space;
 (ii)have adequate lighting, heating or cooling (as applicable), and ventilation for the comfort of the juvenile;
 (iii)be suicide-resistant and protrusion-free; and (iv)have reasonable access to water, toilet facilities, and hygiene supplies.
 (F)Access to servicesA juvenile placed in room confinement shall— (i)have access to appropriate medical and psychological services; and
 (ii)receive crisis intervention and one-on-one observation. (c)Study and reportNot later than 2 years after the date of enactment of this section, and each year thereafter, the Attorney General shall submit to Congress a report that—
 (1)contains a detailed description of the type of physical force, restraints, and room confinement used at juvenile detention facilities; and
 (2)describes the number of instances physical force, restraints, or room confinement are used at juvenile detention facilities, disaggregated by race, ethnicity, and gender..
 (2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, as amended by subsection (d), is amended by adding at the end the following:
					
						
							5045. Juvenile solitary confinement..
				4.Study and report on cost savings from sealing and expungement provisions
			(a)Study
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor and the Director of the Office of Management and Budget, shall conduct a study on the cost savings and broader economic impact of the sealing and expungement provisions in the amendments made by sections 2, 3, and 6 of this Act.
 (2)ConsiderationsIn conducting the study under paragraph (1), the Attorney General shall consider— (A)the reduction in recidivism and associated cost savings related to corrections and public safety;
 (B)increased economic activity by former offenders, including by conducting an analysis of the tax revenue generated by that activity; and
 (C)the economic impact on the household of former offenders and the children of former offenders. (b)ReportNot later than 5 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the study conducted under subsection (a).
			5.TANF assistance and SNAP benefits
 (a)Amendment to ban on assistanceSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (B)in the matter preceding subparagraph (A), as redesignated— (i)by striking An individual and inserting the following:
							
 (1)Denial of assistance and benefitsExcept as provided in paragraph (2), an individual; and (ii)by striking possession, use, or; and
 (C)by adding at the end the following:  (2)Exception for individuals who receive treatment and other individualsThe prohibition under paragraph (1) shall not apply to an individual convicted of an offense described in paragraph (1) who—
								(A)
 (i)has successfully completed a certified substance abuse treatment program; and (ii)has not committed a subsequent offense described in paragraph (1);
 (B)is participating in a certified substance abuse treatment program; (C) (i)is eligible for and has sought to participate in a certified substance abuse treatment program; and
 (ii)agrees to immediately enroll and participate in a certified substance abuse treatment program once a slot becomes available for the individual;
 (D)is a custodial parent; (E) (i)is suffering from a serious illness, other than a substance abuse disorder; and
 (ii)provides documentation of the illness described in clause (i) with a letter of diagnosis from a medical provider;
 (F)is pregnant; or (G)is in compliance with the terms of the sentence imposed on the individual for the conviction.;
 (2)in subsection (d), by striking the date of the enactment of this Act each place that term appears and inserting the date of enactment of the Record Expungement Designed to Enhance Employment Act of 2015; (3)by striking subsection (e) and inserting the following:
					
 (e)DefinitionsFor purposes of this section— (1)the term certified substance abuse treatment program means a course of substance abuse disorder treatment prescribed by a qualified behavioral health provider;
 (2)the term custodial parent means an individual who has custody of, and lives in the same household as— (A)a dependent child who is less than 18 years of age; or
 (B)a disabled child of the individual who is not less than 18 years of age; (3)the term State has the meaning given the term—
 (A)in section 419(5) of the Social Security Act, when referring to assistance provided under a State program funded under part A of title IV of the Social Security Act; and
 (B)in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012), when referring to the supplemental nutrition assistance program (as defined in that section) or any State program carried out under that Act; and
 (4)the term successfully completed, with respect to an individual who participates in a certified substance abuse treatment program, means the individual has completed the prescribed course of treatment for a substance abuse disorder.; and
 (4)in subsection (f), by striking paragraph (5) and inserting the following:  (5)Employment services, including job training programs and any other employment services that are funded using assistance or benefits referred to in subsection (a)..
				(b)Effect on State elections To opt out or limit period of prohibition
 (1)DefinitionsIn this subsection— (A)the term State has the meaning given the term in section 115(e) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(e)); and
 (B)the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996.
 (2)EffectA law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) (as in effect on the day before the date of enactment of this Act), and any State law or regulation enacted to carry out the requirements of such section (as in effect on the day before the date of enactment of this Act), that imposes conditions on eligibility for TANF assistance or SNAP benefits that are more restrictive than the conditions on eligibility for TANF assistance or SNAP benefits under such section as amended by subsection (a) shall have no force or effect.
				6.State incentives
 (a)COPS grants prioritySection 1701(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)) is amended—
 (1)by striking In and inserting the following:  (1)In generalIn;
 (2)by striking where feasible and all that follows, and inserting the following:  where feasible, to an application—(A)for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g); or
 (B)from an applicant in a State that has in effect— (i)a law relating to the confidentiality, sealing, and expungement of juvenile records that is substantially similar to, or more generous to the former offender than, the amendments made by subsections (b) through (d) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2015;
 (ii)a law prohibiting juvenile solitary confinement that is substantially similar to, or more restrictive than, the amendment made by subsection (e) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2015;
 (iii)a law relating to the sealing of adult records that is substantially similar to, or more generous to the former offender than, the amendments made by section 2 of the Record Expungement Designed to Enhance Employment Act of 2015;
 (iv)subject to paragraph (2), a law that establishes that an adult criminal court may not have original jurisdiction over an individual who was less than 18 years of age when the individual committed an offense;
 (v)a law that allows an individual who has successfully sealed or expunged a criminal record to be free from civil and criminal perjury laws; or
 (vi)a law relating to the eligibility of individuals for assistance or benefits referred to in subsection (a) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(a)) that is no more restrictive than such section, as amended by section 5 of the Record Expungement Designed to Enhance Employment Act of 2015.; and
 (3)by adding at the end the following:  (2)Juvenile transfer provisionsParagraph (1)(B)(iv) shall not be construed to preclude from preferential consideration an application from an applicant in a State that—
 (A)has in effect a law that authorizes the transfer of an individual who is less than 18 years of age to adult criminal court if the individual commits a specified offense or an offense that falls under a specified category of offenses; or
 (B)exercises other case-specific transfer mechanisms. (3)Degree of priority commensurate with degree of complianceIf the Attorney General, in awarding grants under this part, gives preferential consideration to any application as authorized under paragraph (1)(B), the Attorney General shall base the degree of preferential consideration given to an application from an applicant in a particular State on the number of clauses under paragraph (1)(B) that the State has satisfied, relative to the number of such clauses that each other State has satisfied..
 (b)Attorney General guidelines and technical assistanceThe Attorney General shall issue guidelines and provide technical assistance to assist States in complying with the incentive under section 1701(c)(1)(B) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)(1)(B)), as added by subsection (a).
			7.Ensuring accuracy in the FBI background check system
 (a)In generalSection 534 of title 28, United States Code, is amended by adding at the end the following:  (g)Ensuring accuracy in the FBI background check system (1)DefinitionsIn this subsection—
 (A)the term applicant means the individual to whom a record sought to be exchanged pertains; (B)the term incomplete, with respect to a record, means the record—
 (i)indicates that an individual was arrested but does not describe the offense for which the individual was arrested; or
 (ii)indicates that an individual was arrested or criminal proceedings were instituted against an individual but does not include the final disposition of the arrest or of the proceedings if a final disposition has been reached;
 (C)the term record means a record or other information collected under this section; (D)the term reporting jurisdiction means any person or entity that provides a record to the Attorney General under this section; and
 (E)the term requesting entity— (i)means a person or entity that seeks the exchange of a record for civil purposes that include employment, housing, credit, or any other type of application; and
 (ii)does not include a law enforcement or intelligence agency that seeks the exchange of a record for— (I)investigative purposes; or
 (II)purposes relating to law enforcement employment. (2)Incomplete or inaccurate recordsThe Attorney General shall establish and enforce procedures to ensure the prompt release of accurate records exchanged for employment-related purposes through the records system created under this section.
 (3)Required proceduresThe procedures established under paragraph (2) shall include the following: (A)Inaccurate record or informationIf the Attorney General determines that a record is inaccurate, the Attorney General shall promptly correct the record, including by making deletions to the record if appropriate.
							(B)Incomplete record
 (i)In generalIf the Attorney General determines that a record is incomplete or cannot be verified, the Attorney General—
 (I)shall attempt to complete or verify the record; and (II)if unable to complete or verify the record, may promptly make any changes or deletions to the record.
 (ii)Lack of disposition of arrestFor purposes of this subparagraph, an incomplete record includes a record that indicates there was an arrest and does not include the disposition of the arrest.
 (iii)Obtaining disposition of arrestIf the Attorney General determines that a record is an incomplete record described in clause (ii), the Attorney General shall, not later than 10 days after the date on which the requesting entity requests the exchange and before the exchange is made, obtain the disposition (if any) of the arrest.
 (C)Notification of reporting jurisdictionThe Attorney General shall notify each appropriate reporting jurisdiction of any action taken under subparagraph (A) or (B).
 (D)Opportunity to review records by applicantIn connection with an exchange of a record under this section, the Attorney General shall— (i)obtain the consent of the applicant to exchange the record with the requesting entity;
 (ii)at the time of consent, notify the applicant that the applicant can obtain a copy of the record; (iii)provide to the applicant an opportunity to—
 (I)obtain a copy of the record upon request; and (II)challenge the accuracy and completeness of the record;
 (iv)promptly notify the requesting entity of any such challenge; (v)not later than 30 days after the date on which the challenge is made, complete an investigation of the challenge;
 (vi)provide to the applicant the specific findings and results of that investigation; (vii)promptly make any changes or deletions to the records required as a result of the challenge; and
 (viii)report those changes to the requesting entity. (E)Certain exchanges prohibitedAn exchange shall not include any record—
 (i)about an arrest more than 2 years old as of the date of the request for the exchange, that does not also include a disposition (if any) of that arrest;
 (ii)relating to an adult or juvenile non-serious offense of the sort described in section 20.32(b) of title 28, Code of Federal Regulations, as in effect on July 1, 2009; or
 (iii)to the extent the record is not clearly an arrest or a disposition of an arrest. (4)FeesThe Attorney General may collect a reasonable fee for an exchange of records for employment-related purposes through the records system created under this section to defray the costs associated with exchanges for those purposes, including any costs associated with the investigation of inaccurate or incomplete records..
 (b)Regulations on reasonable proceduresNot later than 1 year after the date of enactment of this Act, the Attorney General shall issue regulations to carry out section 534(g) of title 28, United States Code, as added by subsection (a).
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the implementation of subsection (g) of section 534 of title 28, United States Code, as added by subsection (a), that includes—
 (1)the number of exchanges of records for employment-related purposes made with entities in each State through the records system created under such section 534;
 (2)any prolonged failure of a reporting jurisdiction to comply with a request by the Attorney General for information about dispositions of arrests; and
 (3)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records, organized by State of origination of each record.
				8.Report on statutory and regulatory restrictions and disqualifications based on criminal records
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor and the Director of the Office of Personnel Management, shall submit to Congress a report on each Federal statute, regulation, or policy that authorizes a restriction on, or disqualification of, an applicant for employment or for a Federal license or permit based on the criminal record of the applicant.
 (b)Identification of informationIn the report submitted under subsection (a), the Attorney General shall— (1)identify each occupation, position, license, or permit to which a restriction or disqualification described in subsection (a) applies; and
 (2)for each occupation, position, license, or permit identified under paragraph (1), include— (A)a description of the restriction or disqualification;
 (B)the duration of the restriction or disqualification; (C)an evaluation of the rationale for the restriction or disqualification and its continuing usefulness;
 (D)the procedures, if any, to appeal, waive or exempt the restriction or disqualification based on a showing of rehabilitation or other relevant evidence;
 (E)any information available about the numbers of individuals restricted or disqualified on the basis of a criminal record; and
 (F)the identity of the Federal agency with jurisdiction over the restriction or disqualification.  